Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 23, 2021

The Court of Appeals hereby passes the following order:

A21A0696.     STEVE      MARK       LEDDON        v.   THE     JULIE     CABELKA
      IRREVOCABLE TRUST DATED SEPTEMBER 30, 2010


      The appellant in this case failed to comply with the notice of docketing mailed
by the Court and with Court of Appeals Rules 23 (a), regarding the filing of an
enumeration of errors and a brief with twenty days after the appeal was docketed. See
also Court of Appeals Rule 13.        On December 18, 2020, this court granted
Appellant’s request for additional time to file his enumeration of errors and brief,
ordering that the enumeration of errors and brief be filed no later than January 10,
2021. Rather than filing his brief by that date, on January 10, 2021, appellant filed
a second request for additional time. We granted appellant’s second request, ordering
that his enumeration of errors and brief be filed no later than February 16. 2021. As
of the date of this order, appellant still has not filed his enumeration of errors and
brief. Accordingly, this appeal is deemed abandoned and is hereby ORDERED
DISMISSED. Court of Appeals rules 7, 23 (b).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/23/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.